DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 10 and 17 (line# refers to claim 1):
Lines 23-25, it recites “upon starting the predetermined processing stage, setting the usage state of each of the destination registers…as in-use state”, and lines 30-33, it recites “when the usage state of a second destination register among the destination register is in the not-in-use state, executing…the predetermined processing stage”. It is not clearly indicated how the predetermined processing stage for the second destination register is executed when the second destination register is in the not-in-use state (i.e., since when starting the predetermined processing stage, the usage state of each of the destination registers are in-use state, and now when executing the predetermined processing stage, the second destination register is not-in-use state). Such inconsistent claim limitations render the claim indefinite, because It is not clearly indicated what is the difference between “starting the predetermined processing stage” and “executing the predetermined processing stage”, and when the second destination register has been set up to a not-in-use state? since the second destination register has been already set up as in-use state upon starting the predetermined processing stage. For examine purpose, examiner will interpret as if the second destination register is not in-use state, executing/starting the predetermined processing stage.

Line 35, it is not clearly indicated where “source registers” originated (i.e., is “source registers” is part of “first plurality of registers” or any registers in the information processing apparatus?). For examining purpose, examiner will interpret as any registers.

Lines 37-8, it recite “a second release notification indicating a release of the first register used for executing the predetermined processing stage”. It is not clearly indicated why sending a release of the first register, since the destination register is for indicating the usage state for the predetermined processing stage? (i.e., what is the relationship between first register and first destination register? Is the first destination register is the usage indicator for the first register?). It is uncertain if this term intent to refer to sending the release notification to a first destination register (see claim 1, line 27, “a release of a first destination register”). For examine purpose, examiner will interpret as sending second release notification to any register.

As per claim 3:
In line 7, it recites the phrase “the signal area of the first register”. However, prior to this phrase at lines 2-3, it recites “each of the first plurality of register…includes a signal area”. Thus, it is unclear whether the second recitation of “the signal area of the first register” is the same or different from the first recitation of “each of the first plurality of register…includes a signal area”. (i.e., is the single register include signal area? or a plurality of register include a signal area). 

As per claims 7 and 14 (line# refers to claim 7):
Line 5, it recites the phrase “first register”. However, prior to this phrase in claim 1, at line 19, it recites “a first register”. Thus, it is unclear whether the second recitation of “first register” is the same or different from the first recitation of “a first register”. If they are the same, the or said should be used.

Lines 6-7, it recites “the second process” lacks antecedence basis. It is uncertain if this term intent to refer to “the second processor” as cited in line 5.

As per claims 2, 4-6, 8-9, 11-13, 15-16 and 18:
	They are information processing apparatus, a synchronization device and method claims that depend on claims 1, 10 and 17 respectively above. Therefore, they have same deficiencies as claims 1, 10 and 17 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over INOUE et al. (US Pub. 2012/0159019 A1) in view of BINGO et al. (US Pub. 2019/0102268 A1) and further in view of Jia et al. (US Pub. 2017/0315942 A1).
INOUE was cited in the IDS filed on 04/16/2020.

As per claim 1, INOUE teaches the invention substantially as claimed including An information processing apparatus (INOUE, Fig. 1) comprising: 
an arithmetic processing device including a first processor configured to 5execute arithmetic processing (INOUE, Fig. 1, 1 node 1; Fig. 2, 1 node, 3 CPU (as first processor); [0077] lines1-2, a plurality of processes (as arithmetic processing) are executed on a single node 1, a set of calculations is executed); and 
a synchronization device including a first plurality of registers and a controller coupled to the first plurality of registers, the controller configured to perform synchronization processing that includes a plurality of processing stages to be processed stepwise (INOUE, Fig. 2, 1 node, 6 Barrier synchronization device (as synchronization device); Fig. 4, 62 synchronization device, 621 Controller coupled to 622 synchronization device register #0 to #n-1; [0069] lines 1-2, The barrier synchronization device 6 executes the barrier synchronization (as synchronization processing) through the butterfly; Fig. 31A, barrier point arrival, Stage #1, Stage# 2, Stage #3; [0049] lines 4-6,  a process is partitioned into a plurality of stages, and barrier synchronization messages are communicated between the processes on a per stage basis (as step wise)), wherein:  
10the first processor is configured to send, to the synchronization device, setting information to be used in a predetermined processing stage of the synchronization processing, and instruct the synchronization device to execute the predetermined processing stage for the arithmetic processing (INOUE, Fig. 2, 3 CPU, 31 Setting processor; [0085] lines 1-5, The register access control circuit 6213 in the controller 621 (within the synchronization device, see Fig. 4, 62) sets the setting information on the setting information register 624 in the register 622. The setting information is input via the setting processor 31 in the CPU 3 as write data.  [0121] lines 1-7, Prior to the start of the barrier synchronization, the setting processor 31 set in the CPU 3 determines the assignment of the register 622 in accordance with the algorithm of the barrier synchronization and the setting condition, and sets the setting information corresponding to the next stage (as include predetermined processing stage, see Fig. 28A, stages, stage #2) through butterfly on the setting information register 624 of each register 622; [0122] lines 1-6, The setting processor 31 inputs information as a write address, indicating the register 622 as a setting target of the setting information, to the synchronizer 62. Also the setting processor 31 inputs, as write data, the setting information to be set on the setting information register 624 of the register 622, to the controller 621 of the synchronizer 62.  [0112] lines 1-19, the synchronizer 62 performs the operation of the barrier synchronization in accordance with the synchronization plane selection information…In the algorithm of the barrier synchronization, a process of modifying the transmission destination of the barrier point is performed at a high speed on a per stage basis. Unique setting information is assigned to each of the groups of the messages of the barrier synchronization; [0093] lines 1-3, Subsequent to the setting, the setting processor 31 transfers a barrier synchronization start signal (as instruct the synchronization device to execute the predetermined processing stage (i.e., barrier synchronization performed per stages) to the controller 621, thereby starting the barrier synchronization);  
15each of the first plurality of registers includes (INOUE, Fig. 4, 62 synchronization device, 622 synchronization device register #0 to #n-1);
a setting information management area to manage the setting information received from the first processor (INOUE, [0086] lines 13-17, The setting information register 624 stores the setting information including information indicating one of the process and the node as a destination to which the register 622 transmits the synchronization message; [0088] lines 1-6, The setting information register 624 stores the setting information. More specifically, the setting information register 624 stores the setting information including the "destination node address," the "destination stage number," the "transmission source node address," the "transmission source stage number," the "sequence number" (in other words, a plane selection number). , and 
a destination status area to store each of destination registers which are used in a next processing stage following the predetermined 20processing stage (INOUE, Fig. 4, 623; [0078] lines 1-6, each of the registers 622 of FIG. 4 includes two signal receiving state registers 623 (as destination status area), and a single setting information register 624; [0079] lines 1-10, the receiving state register 623 includes two registers, i.e., the first plane signal receiving state register 6231 and the second plane signal receiving state register 6232 (as each destination registers). The receiving state register 623 is the synchronization resource 620 used for synchronization. Since the receiving state register 623 includes the two registers, the two synchronization resources 620 of two planes are arranged on each stage of one process. With the two synchronization resources 620 of two planes, the waiting state of the message of the barrier synchronization; [0140] lines 1-8, If "1" is set in the receiving state register 623 in S17, in other words, when the synchronization has been established (yes from S17), the controller 621 determines whether the register 622 corresponds to the final stage (as destination registers which are used in a next processing stage (i.e., final stage) following the predetermined 20processing stage) (S113). Subsequent to S19 or S110, the value of one of the two receiving state registers 623 is "1" in one node 1. When S17 is performed subsequent to S19 or S110, the synchronization is established); and 
the controller is configured to execute, for a first register among the first plurality of registers which is used for executing the predetermined processing stage, a first process by transferring data between the first plurality of registers (INOUE, Fig. 4, 621 Controller; [0069] lines 1-5, The barrier synchronization device 6 executes the barrier synchronization…barrier synchronization device 6 establishes the barrier synchronization by waiting for incoming data, and transmits data when the awaited data is ready; [0126] lines 6-8, the register 622 (as first register) corresponds to the intermediate stage. The register 622 corresponding to the intermediate stage is arranged at one of the nodes #1-#3; [0134] lines 1-7, The synchronizer 62 determines whether "1" indicating the synchronization state is set in the receiving state register 623 of the next stage (S17). When "1" is set in the receiving state register 623 (yes from S17), synchronization is established. When "1" is not set in the receiving state register 623 (no loop from S17), no synchronization is established; [0088] lines 1-8, the setting information register 624 stores the setting information. More specifically, the setting information register 624 stores the setting information including …"sequence number" (in other words, a plane selection number). The sequence number is register selection information for selecting one of the two receiving state registers 623; [0136] lines 5-10, When the value of the synchronization plane selection information is "1," the controller 621 writes "1" on the second plane signal receiving state register 6232 as the synchronization resource #1 at the register 622 (as transferring data “i.e., register value “1” between the first plurality of registers (i.e., setting information register and register)) the first process including:  
executing, based on the setting 5information stored in the first register, the predetermined processing stage for the second destination register (INOUE, Fig. 31A, barrier point arrival, Stage #1, Stage# 2, Stage #3; [0003] lines 2-5, establishing synchronization among a plurality of processes that are performed in parallel processing by a plurality of computing nodes; [0049] lines 4-6,  a process is partitioned into a plurality of stages, and barrier synchronization messages are communicated between the processes on a per stage basis; [0086] lines 13-17, The setting information register 624 stores the setting information including information indicating one of the process and the node as a destination to which the register 622 transmits the synchronization message; [0088] lines 1-6, The setting information register 624 stores the setting information. More specifically, the setting information register 624 stores the setting information including the "destination node address," the "destination stage number," the "transmission source node address," the "transmission source stage number," the "sequence number"; [0055] lines 1-5, At the next stage #2, each process awaits a signal from a process preset in the prior stage #1 in the butterfly network. Upon receiving the signal from another process, each process transmits the signal to a process preset at the next process #3; [0134] lines 1-5, The synchronizer 62 determines whether "1" indicating the synchronization state is set in the receiving state register 623 (as second destination register) of the next stage (S17). When "1" is set in the receiving state register 623 (yes from S17), synchronization is established. (as executing, based on the setting 5information stored in the first register (i.e., information indicating one of the process and the node as a destination to which the register transmits the synchronization message), the predetermined processing stage (stage#2 of process) for the second destination register (i.e., receiving state register 623 is “1”, synchronization is established), and 
when the predetermined processing stage is executed for all the destination registers, sending, to source registers which are used for executing a previous processing stage preceding the predetermined processing stage, a 10 signal to cause the synchronization processing to proceed to the next processing stage (INOUE, Fig. 29A, Stages 1 to 3, barrier point arrival followed by barrier synchronization request; [0054] lines 2-5, at the stage #1, the processes reach the barrier synchronization point. The processes are different from each other in arrival times. Each process transmits the signal to a process preset in the next stage in a butterfly network. A parallel computing apparatus performs the barrier synchronization through butterfly. [0055] lines 1-5, At the next stage #2, each process awaits a signal from a process preset in the prior stage #1 in the butterfly network. Upon receiving the signal from another process, each process transmits the signal to a process preset at the next process #3 (As predetermined processing stage (i.e., stage 2) is executed, then start to stage #3); [0056] lines 1-7, At the final process #3, each process awaits the signal from a process preset at the prior stage #2. Upon receiving the signal from another process, each process now learns that the barrier synchronization has been established with all the processes #0-#3 having reached the barrier point. Each process then starts a next operation since the barrier synchronization is established; [0134] lines 1-5, The synchronizer 62 determines whether "1" indicating the synchronization state is set in the receiving state register 623 (as destination register) of the next stage (S17). When "1" is set in the receiving state register 623 (yes from S17), synchronization is established; [0087] lines 1-7, the synchronization information indicates a state of synchronization determined in accordance with a synchronization signal included in the synchronization message, and stored in the two receiving state registers (as sending synchronization signal to the receiving state registers (as including source registers) . The synchronization signal included in the synchronization message is included in the message of the barrier synchronization, lines 10-12, The synchronization signal is transmitted and received in the form thereof included in the message of the barrier synchronization [Examiner noted: the receiving registers (as destination registers) are used for all the processing stages, when the predetermined processing stage is executed (i.e., stage#2), sending, to source registers (i.e., receiving state registers) which are used for executing a previous processing stage (i.e., stage #1) preceding the predetermined processing stage (i.e., stage#2), synchronization signal, to cause the synchronization processing to proceed to the next processing stage (i.e., stage #3, when the processes having reached the barrier point)]).

INOUE fails to specifically teach a destination status area to store a usage state of each of destination registers, wherein the first process include: 25upon starting the predetermined processing stage, setting the usage state of each of the destination registers stored in the destination status area as an in-use state, upon receiving a first release notification indicating a release of a first destination register among the destination registers, setting the usage state of 29Fujitsu Ref. No.: 18-02350 the first destination register stored in the destination status area of the first register as a not-in-use state, when the usage state of a second destination register among the destination registers is in the not-in-use state, executing, for the second destination register and the signal is a 10second release notification indicating a release of the first register used for executing the predetermined processing stage. 

However, BINGO teaches a destination status area to store a usage state of destination registers (BINGO, Fig. 1, 41 Register (as including destination status area), 55 Semaphore lock (SMP_LCK) data; [0027] lines 1-6, When there are a plurality of semaphores 12…a set of the spin lock control register 51…the semaphore lock data register 55 is provided for each semaphore; [0042] lines 1-12, the semaphore management unit 21 starts processes in accordance with reception of a lock request from a virtual machine. In the semaphore management unit 21, when the spin control unit 40 starts processing, the value of the start flag of the spin lock control register 51 is rewritten from “0” to “1”. Although not illustrated, in step S0, the semaphore management unit 21 stores semaphore information regarding the virtual machine which generated the lock request in the semaphore lock data. Subsequently, the spin control unit 40 obtains semaphore information (for example, semaphore lock data) held in the semaphore 12 from the semaphore 12 (step S1)); 
wherein the first process include: 25upon starting the predetermined processing stage, setting the usage state of the destination registers stored in the destination status area as an in-use state (BINGO, Fig. 3, processes start, S0 rewrite start flag from “0” to 1” (SLC register); [0042] lines 1-12,  the semaphore management unit 21 starts processes in accordance with reception of a lock request from a virtual machine. In the semaphore management unit 21, when the spin control unit 40 starts processing, the value of the start flag of the spin lock control register 51 is rewritten from “0” to “1”. Although not illustrated, in step S0, the semaphore management unit 21 stores semaphore information regarding the virtual machine which generated the lock request in the semaphore lock data. Subsequently, the spin control unit 40 obtains semaphore information (for example, semaphore lock data) held in the semaphore 12 from the semaphore 12 (step S1)), 
upon receiving a first release notification indicating a release of a first destination register among the destination registers, setting the usage state of 29Fujitsu Ref. No.: 18-02350 the first destination register stored in the destination status area of the first register as a not-in-use state (BINGO, [0039] lines 1-12,  the virtual machine 31 which restarts operation in the period that the semaphore management unit 21 continues the spin lock process generates a possessory right release request (unlock request ULR (VM0) in FIG. 2) to the semaphore 12 (as receiving the first release notification) via the semaphore management unit 21. More concretely, the semaphore management unit 21 which receives the unlock request ULR (VM0) generates an exclusive store instruction of rewriting the semaphore lock data of the semaphore 12 to “0” (as not-in-use state) to the semaphore 12. It makes the semaphore 12 release the possessory right of the common resource 13 given to the virtual machine 31); 
when the usage state of a second destination register among the destination registers is in the not-in-use state, executing, for the second destination register (BINGO, [0027] lines 1-6, When there are a plurality of semaphores 12…a set of the spin lock control register 51…the semaphore lock data register 55 is provided for each semaphore (as include second destination register); [0039] lines 11-21, It makes the semaphore 12 release the possessory right of the common resource 13 given to the virtual machine 31. When the semaphore management unit 21 succeeds in acquisition of the possessory right regarding to the common resource 13 by the following spin lock process, a success response SR is sent back from the semaphore 12. More concretely, the semaphore management unit 21 writes semaphore lock data stored in the semaphore lock data register 55 to the semaphore 12 by the exclusive store instruction and, in response to success of the writing, the virtual machine 32 recognizes that the possessory right of the common resource 13 could be obtained [Examiner noted: when the usage state of a second destination register is in the not-in-use state (released), executing, for the second destination register]); and
the signal is a 10second release notification indicating a release of the first register used for executing the predetermined processing stage (BINGO, Fig. 2, VM(0), ULR(VM0), VM0 to VM1; Fig. 6, ULR (CPU_B) (as second release notification), ULR: unlock request, (time before the ULR(CPU_B) as the predetermined processing stage); [0014] lines 1-2, FIG. 6 is a timing chart explaining operation of the semiconductor device according to the second embodiment; [0039] lines 11-13, It makes the semaphore 12 release the possessory right of the common resource 13 given to the virtual machine 31; [0056] lines 1-3, the processor unit 10b releases the possessory right of the common resource 13).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of INOUE with BINGO because BINGO’s teaching of providing a semaphore management that storing the lock status data in the register would have provided INOUE’s system with the advantage and capability to allow the system to easily manage the resources that accessed by each different processes which prevent the resource access conflict in order to improving the resource utilization and system performance.   

Both INOUE and BINGO fail to specifically teach the controller coupled to the first plurality of registers is the second processor, and the destination status area to store a usage state of each of destination registers, and upon starting, it is setting the usage state of each of the destination registers.

However, Jia teaches the controller coupled to the first plurality of registers is the second processor (Jia, Fig. 2A, register Module (as first plurality of registers), 230 Scheduling module (as second processor); [0062] lines 1-3, The functions of the various elements shown in the figures, including but not limited to any functional blocks labeled as “processors”), and 
the destination status area to store a usage state of each of destination registers, and upon starting, it is setting the usage state of each of the destination registers (Jia, Fig. 2A, Reg 0 to 3; Fig. 2B, REG0, lock, REG1, lock, REG2, lock, REG3, lock; [0025] lines 1-8, Each of the registers REG0, REG1, REG2, and REG3 stores parameter values corresponding to a respective one of the cores 120.sub.0-120.sub.3 in four respective fields that are labeled in FIG. 2B as PID, TO, REQ, and LOCK. The LOCK field in the register REGj has: (a) a binary “0” if the shared resource 150.sub.i is not locked by the core 120.sub.i; and (b) a binary “1” if the shared resource 150.sub.i is locked; [0033] lines 10-12, sets to “one” the value stored in the LOCK register of the respective one of the registers REGj of the register module).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of INOUE and BINGO with Jia because Jia’s teaching of providing an register area including different registers for storing the resource lock status for each different cores/processes would have provided INOUE and BINGO’s system with the advantage and capability to allow the system to manage the different resources that accessed by each different processes which improving the resource utilization, system performance and efficiency.   

As per claim 2, INOUE, BINGO and Jia teach the invention according to claim 1 above. INOUE further teaches wherein:  15the plurality of processing stages to be processed stepwise are processed by the synchronization device and at least one other synchronization device including a second plurality of registers (INOUE, Fig. 1, node#0, node#1, node#2, node#3, 6 Barrier synchronization devices; Fig. 4, 62 synchronization device, 622 synchronization device register #0 to #n-1; [0003] lines 2-15, barrier synchronization is known as a technique of establishing synchronization among a plurality of processes that are performed in parallel processing by a plurality of computing nodes. In the barrier synchronization, a point of synchronization, i.e., a barrier point is set in view of a progress (stage) of the processes. Upon reaching a barrier point in the barrier synchronization, the process is temporarily suspended and the progress of a process at another computing node is awaited. At the moment all the processes performed in a parallel fashion reach the barrier point, an operation of barrier synchronization ends a waiting state, thereby resuming the temporarily suspended process. The synchronization of the parallel processing is thus established among the plurality of processes performed by the plurality of computing nodes); and 
the controller is configured to execute the first process by transferring data between the first plurality of registers and the second plurality 20of registers (INOUE, [0008] lines 3-10, It is also contemplated that a next barrier synchronization is requested in a state that the barrier synchronization of the processes of all computing nodes is complete. A process may receiver earlier a barrier synchronization-established notification that the barrier synchronization of the processes of all computing nodes is complete and may reach a next barrier point; [0091] lines 3-6, any single node 1 may input each setting condition to another node 1 via the network 2. Alternatively, a management computer connected to the network 2 may input each setting condition to all the nodes 1 via the network 2; [0092] line 3, setting condition on the register 622; [0123] lines 1-9, the setting of the setting value is performed as described below. When the number of nodes is power of 2, the message of the barrier synchronization is transmitted at the next stage of one own process and own node 1 and at the next stage of the other node 1 through the butterfly after the establishment of synchronization. The destination information specified in the setting information register 624 may be the setting information of own process or own node 1 or the setting information of the other node 1; also see claim 12, lines 6-7, receiving data from at least two synchronization devices establishing synchronization). In addition, Jia teaches the controller is the second processor (Jia, Fig. 2A, register Module (as first plurality of registers), 230 Scheduling module (as second processor); [0062] lines 1-3, The functions of the various elements shown in the figures, including but not limited to any functional blocks labeled as “processors”).

As per claim 3, INOUE, BINGO and Jia teach the invention according to claim 2 above. INOUE further teaches wherein: each of the first plurality of registers and the second plurality of registers includes a signal area to store state information indicating a waiting state of 25synchronization signals (INOUE, [0007] lines 1-7, The barrier synchronization device in the parallel computing system may perform barrier synchronization successively among a plurality computing nodes. A waiting state to a message relating to a process of a prior barrier synchronization may be canceled by a message to a process of a subsequent barrier synchronization; [0079] lines 1-10, the receiving state register 623 includes two registers, i.e., the first plane signal receiving state register 6231 and the second plane signal receiving state register 6232 (as including signal area). The receiving state register 623 is the synchronization resource 620 used for synchronization. Since the receiving state register 623 includes the two registers, the two synchronization resources 620 of two planes are arranged on each stage of one process. With the two synchronization resources 620 of two planes, the waiting state of the message of the barrier synchronization (as store state information indicating a waiting state of 25synchronization signals); and 
the controller is configured to: upon receiving a synchronization signal from a first source register among the source registers, register, in the signal area of the first register, the state information indicating that the synchronization signal has been received 30from the first source register, and determine whether to start the predetermined processing stage, based on the state information for all the source registers (INOUE, [0080] lines 1-13, the first plane signal receiving state register 6231 is the first synchronization resource 620, and is a first receiving state register retaining the synchronization information from at least two barrier synchronization devices 6 establishing the barrier synchronization. The synchronization information is information indicating whether a synchronization message has been received from one of a process and a node, or information indicating the waiting state of the synchronization message. The second plane signal receiving state register 6232 (as register, in the signal area of the first register, the state information) is a second synchronization resource 620, and is a second receiving state register retaining the synchronization information based on the synchronization message from at least two barrier synchronization devices 6 establishing the barrier synchronization; [0132] lines 3-6, the controller 621 outputs a signal of a packet transmission instruction to the transmitter 63 in accordance with the value specifying the register 622 of the other node 1 within the value of the setting information register 624; [0054] lines 2-8, at the stage #1, the processes reach the barrier synchronization point. The processes are different from each other in arrival times. Each process transmits the signal to a process preset in the next stage in a butterfly network. A parallel computing apparatus performs the barrier synchronization through butterfly. [0055] lines 1-5, At the next stage #2, each process awaits a signal from a process preset in the prior stage #1 in the butterfly network. Upon receiving the signal from another process, each process transmits the signal to a process preset at the next process #3 (as determine whether to start the predetermined processing stage (i.e., stage#2 after barrier point, see Fig. 28A), based on the state information for all the source registers (i.e., first receiving state register, the second plane signal receiving state register in other node); also see [0138], [0140], [0146]). In addition, Jia teaches the controller is the second processor (Jia, Fig. 2A, register Module (as first plurality of registers), 230 Scheduling module (as second processor); [0062] lines 1-3, The functions of the various elements shown in the figures, including but not limited to any functional blocks labeled as “processors”).

As per claim 5, INOUE, BINGO and Jia teach the invention according to claim 1 above. INOUE further teaches wherein the plurality of processing stages include a start stage, at least one relay stage, and a final stage (INOUE, Fig. 28A, stage #1, Stage #2, Stage #3), 
wherein the start stage and the final stage is processed using a same register of 15the first plurality of registers (INOUE, [0124] lines 1-6, Since no signal waiting is performed at the first stage, the receiving state register 623 is not used. At the final stage, on the other hand, the setting information register 624 is not used. The register at the first stage and the register at the final stage are not used at the same time. The same register 622 may be specified for the first stage and for the final stage).

As per claim 7, INOUE, BINGO and Jia teach the invention according to claim 1 above. INOUE further teaches wherein the plurality of processing stages include a start stage, at least one relay stage, and final stage (INOUE, Fig. 28A, stage #1, Stage #2, Stage #3);
when the predetermined processing stage is the at least one relay stage 25or final stage, the controller is configured to initialize first register (INOUE, [0226] lines 1-7, the operation using the first plane is in progress at stage #5 and stage #6, and ends together with the barrier synchronization completion as illustrated in FIG. 21A. More specifically, the barrier synchronization is established at states #5 and #6 (as at least one relay stage) as illustrated in FIG. 21C, the flag "1" of each of the regions L, R, and S is reset (as initialize) in each of the first plane register 8231 used at stages #5 and #6). In addition, BINGO teaches when the predetermined processing stage is the start stage the second process is configured to not initialize the first register (BINGO, Fig. 3, processes start, S0 rewrite start flag from “0” to 1” (SLC register); [0042] lines 1-12,  the semaphore management unit 21 starts processes in accordance with reception of a lock request from a virtual machine. In the semaphore management unit 21, when the spin control unit 40 starts processing, the value of the start flag of the spin lock control register 51 is rewritten from “0” to “1”. Although not illustrated, in step S0, the semaphore management unit 21 stores semaphore information regarding the virtual machine which generated the lock request in the semaphore lock data. Subsequently, the spin control unit 40 obtains semaphore information (for example, semaphore lock data) held in the semaphore 12 from the semaphore 12 (step S1) (as not to initialize the first register, since the register is used)).
Further, Jia teaches the controller is the second processor (Jia, Fig. 2A, register Module (as first plurality of registers), 230 Scheduling module (as second processor); [0062] lines 1-3, The functions of the various elements shown in the figures, including but not limited to any functional blocks labeled as “processors”).

As per claim 8, INOUE, BINGO and Jia teach the invention according to claim 7 above. BINGO further teaches wherein when the predetermined processing stage is the start stage, the second processor does not send the second release notification (BINGO, Fig. 3, processes start, S0 rewrite start flag from “0” to 1” (SLC register); [0042] lines 1-12,  the semaphore management unit 21 starts processes in accordance with reception of a lock request from a virtual machine. In the semaphore management unit 21, when the spin control unit 40 starts processing, the value of the start flag of the spin lock control register 51 is rewritten from “0” to “1”. Although not illustrated, in step S0, the semaphore management unit 21 stores semaphore information regarding the virtual machine which generated the lock request in the semaphore lock data. Subsequently, the spin control unit 40 obtains semaphore information (for example, semaphore lock data) held in the semaphore 12 from the semaphore 12 (step S1) (as does not send the second release notification); also see Fig. 2, LR (VM(0)), ULR(VM0) (the ULR is only send after the release is need); Fig. 6, LR(VM1) (as start stage), ULR (CPU_B) (as second release notification), ULR: unlock request; [0014] lines 1-2, FIG. 6 is a timing chart explaining operation of the semiconductor device according to the second embodiment; [0039] lines 11-13, It makes the semaphore 12 release the possessory right of the common resource 13 given to the virtual machine 31; [0056] lines 1-3, the processor unit 10b releases the possessory right of the common resource 13 [Examiner noted: in the start stage (i.e., after system lock request, LR(VM1)/LR (CPU_B), the second processor does not send the second release notification, the second release notification (ULR(CPU_B) is send after CPU_B (timing in semaphore)]).

As per claim 9, INOUE, BINGO and Jia teach the invention according to claim 1 above. INOUE further teaches wherein the setting information includes at least one of coupling source and a destination for an output of the predetermined processing stage (INOUE, [0088] lines 2-6, The setting information register 624 stores the setting information. More specifically, the setting information register 624 stores the setting information including the "destination node address," the "destination stage number," the "transmission source node address," the "transmission source stage number," the "sequence number"; [0130] lines 2-14,  the controller 621 outputs a packet transmission instruction to the transmitter 63 in response to the value specifying the register 622 of the other node 1 within the value of the setting information register 624 (S15). The packet transmission instruction includes the value of the setting information register 624 specifying the other node 1. The transmitter 63 generates the packet in response to the setting information including the destination node address specified by the packet transmission instruction from the controller 621. The transmitter 63 transmits the packet to the network 2. The destination of the packet is the specified destination node address. The packet is thus transmitted from one node 1 to the other node 1 with one register 622 in the other node 1 as a destination).

As per claim 10, it is a synchronization device claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claims 11-12 and 14-16, they are synchronization device claims of claims 2, 5 and 7-9 respectively above. Therefore, they are rejected for the same reason as claims 2, 5 and 7-9 respectively above.

As per claim 17, it is a method claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claim 18, it is a method claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over INOUE, BINGO and Jia, as applied to claim 2 above, and further in view of Deeds (US Pub. 2003/0224773 A1).

As per claim 4, INOUE, BINGO and Jia teach the invention according to claim 4 above. INOUE further teaches wherein, 5when the predetermined processing stage is completed, the controller sends, to the first processor, a notification indicating completion of the predetermined processing stage (INOUE, Fig. 1,  1 node #0, Notification of completion; [0008] lines 3-10, It is also contemplated that a next barrier synchronization is requested in a state that the barrier synchronization of the processes of all computing nodes is complete. A process may receiver earlier a barrier synchronization-established notification that the barrier synchronization of the processes of all computing nodes is complete and may reach a next barrier point. [0203] lines 1-9, determines whether the register 822 corresponds to the final stage (S215). When the synchronization is established in the register 822 corresponding to the final stage (yes from S215), the controller 821 outputs reduction calculation results to the output data register, and transfers a reduction calculation-complete signal to the CPU 3 (S216)). In addition, Jia teaches the controller is the second processor (Jia, Fig. 2A, register Module (as first plurality of registers), 230 Scheduling module (as second processor); [0062] lines 1-3, The functions of the various elements shown in the figures, including but not limited to any functional blocks labeled as “processors”).

INOUE, BINGO and Jia fail to specifically teach the first processor confirms completion of the predetermined processing stage by receiving the notification.

However, Deeds teaches the first processor confirms completion of the predetermined processing stage by receiving the notification (Deeds, Abstract, lines 15-17, when a completion notification is received, the fragmentation processor initiates a verification algorithm to confirm the completion and, if valid, alerts the system operator).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of INOUE, BINGO and Jia with Deeds because Deeds’s teaching of using the processor to confirm  the completion based on the notification would have provided INOUE, BINGO and Jia’s system with the advantage and capability to allow the system to easily determining the processing progress of the operation which improving the system performance and efficiency. 


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over INOUE, BINGO and Jia, as applied to claims 1 and 10 respectively above, and further in view of Matoba et al. (US Patent. 5,594,884).

As per claim 6, INOUE, BINGO and Jia teach the invention according to claim 1 above. INOUE further teaches wherein the plurality of processing stages are processed stepwise (INOUE, [0069] lines 1-2, The barrier synchronization device 6 executes the barrier synchronization (as synchronization processing) through the butterfly; Fig. 31A, barrier point arrival, Stage #1, Stage# 2, Stage #3; [0049] lines 4-6,  a process is partitioned into a plurality of stages, and barrier synchronization messages are communicated between the processes on a per stage basis (as step wise)).

INOUE, BINGO and Jia fail to specifically teach that the plurality of processing stages are processed overlapping manner by pipeline control.

However, Matoba teaches the plurality of processing stages are processed overlapping manner by pipeline control (Matoba, Col 1, lines 19-24, the instruction pipeline system is a system for dividing execution of the instruction into a plurality of stages such as an instruction fetch cycle, decode cycle, execution cycle, and data write-in cycle, and executing a plurality of instructions in a stepwise manner with the instructions partly overlapped).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of INOUE, BINGO and Jia with Matoba because Matoba’s teaching of an instruction pipeline system that dividing the instruction/process into a plurality of stages and executing a plurality of instructions in a stepwise manner with the instructions partly overlapped would have provided INOUE, BINGO and Jia’s system with the advantage and capability to allow the system to improving the processing speed and performance (see Matoba, Col 3, line 2, prevent degradation of the performance of the CPU)

As per claim 13, it is a synchronization device claim of claim 6 above. Therefore, it is rejected for the same reason as claim 6 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195